DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0213743) in view of Kabe (US 2010/0184267).
Regarding claim 11, Pan discloses a vertical transistor substrate comprising: a silicon substrate (Fig 2B, numeral 102) ([0018]); and a three-dimensional structure on a surface layer of the silicon substrate, the three-dimensional structure having a core mainly consisting of Si that is continuous from the silicon substrate (Fig 2B, numeral 102) ([0018]); and a film of SiO2 (Fig.2B, numeral 112) ([0022]) that covers a surface of the core (106).

having a period of 10 nm or smaller on a surface of an interface between the film and the core  along a thickness direction of the silicon substrate, a height difference in the projections and recess being is 1.5 nm or smaller.
	Pan however discloses forming a silicon oxide film for the purpose of electrical insulation ([0022]).  And Kabe discloses that having silicon/silicon oxide interface with small roughness is results in superior insulation characterizes of the silicon oxide film ([0161]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Pan with Kabe to have a height difference and period of projections and recesses on a surface of an interface between the film and the core along a thickness direction of the silicon substrate to be in the claimed range for the purpose of providing silicon oxide film with superior insulation characteristics (Kabe, [0161]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891